Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed April 13, 2022, claims 1-8, 10-18, and 20  has been amended, and claims 1-20 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 12 Section II -  page 14 (all), filed April 13, 2022, with respect to claims 1-4, 6-14, and 16-20  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 6, 11 and 16 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Chen et al (US prov.62799586, further published as US Pub.No.:2020/0252989).

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. (Remaining issues on SLRB configuration, R2-1913712, 10-2019), and further in view of Chen et al (US prov.62799586, further published as US Pub.No.:2020/0252989).

As per claim 1, Huawei disclose A method performed by a first terminal in a wireless communication system, the method comprising: 
receiving, from a second terminal, a first message including a sidelink radio bearer (SLRB) configuration; and transmitting, to the second terminal, a second message including information indicating the failure of the AS configuration, in case that the failure of the AS configuration is identified (see page 6, discloses a method for a UE, comprising: receiving an SLRB establishment configuration; and sending out an SLRB establishment failure response to an initiating UE when a peer UE fails in reception of the SLRB configurations for an established SLRB from the initiating UE due to some abnormal cases (e.g. AS configuration failure) ).

Although Huawei disclose receiving, from a second terminal, a first message including a sidelink radio bearer (SLRB) configuration;

Huawei however does not explicitly disclose the SLRB configuration includes a radio link control (RLC) mode; identifying a failure of an access stratum (AS) configuration associated with bi- directional sidelink connection based on the RLC mode included in the SLRB configuration; 

Chen however disclose a SLRB configuration includes a radio link control (RLC) mode (see Fig.8, para. 0076, upon  indication  from  the  sidelink  logical  channel   which  is  only  transmitted   on  the 
secondary   sidelink   carrier   that   the   maximum   number   of   retransmissions  has  been 
reached,  the wireless  device may  delcare radio link control  (RLC) failure  and report the RLC  
failure  to  the  other  wireless  device); identifying a failure of an access stratum (AS) configuration associated with bi- directional sidelink connection based on the RLC mode included in the SLRB configuration (see Fig.7, Fig.8, Fig.9, 0069-0077,  a first UE 902 and a second UE 904 previously established a unicast sidelink wireless connection. As shown, in 906, the second UE 904 declare sidelink RLC failure. In 908, the second UE 904 provide sidelink failure information indicating the sidelink RLC failure to the first UE 902. In 910, the first UE 902 provide sidelink RRC reconfiguration information to the second UE 904. In 912, the second UE 904 provide a sidelink RRC reconfiguration complete indication to the first UE 902, completing the reconfiguration process, see also para. 0078-0080, in  addition  to  performing  RLM  techniques  for  access  stratum level connection  maintenance,  it is possible for wireless devices performing unicast sidelink  wireless  communication  to implement  one or more radio resource  management (RRM) techniques).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a SLRB configuration includes a radio link control (RLC) mode; identifying a failure of an access stratum (AS) configuration associated with bi- directional sidelink connection based on the RLC mode included in the SLRB configuration, as taught by Chen, in the system of Huawei, so that indications  from  upper  layers  to the access  stratum  layers  regarding when  a unicast  sidelink  connection  has been  released  at the upper  layers  may  assist the 
access  stratum  layers  to  know  when  to  release  the  radio  link  for  the  unicast  sidelink 
connection,  potentially  without  the  need  for  access  stratum  level  signaling  between  the
device pair to release the radio link, see Chen, para. 0002-0007.

As per claim 2, the combination of Huawei and Chen disclose the method of claim 1.

Huawei further disclose transmitting, to the second terminal, a third message including information indicating application of the SLRB configuration, in case that the failure of the AS configuration is not identified based on the RLC mode included in the SLRB configuration (see page 6: the SLRB establishment request message includes only those SLRB parameters that are related to both TX and RX (to be more specific, e.g. RLC AM and SN length related parameters)), and
Chen further disclose transmitting, to a second terminal, a third message including information indicating application of the SLRB configuration, in case that the failure of the AS configuration is not identified based on the RLC mode included in the SLRB configuration (see para. 0068, 0076, scenario, in 506, a first UE 502 may transmit a sidelink RRC reconfiguration message to a second UE 504.   The sidelink RRC reconfiguration message may indicate or propose a sidelink  primary  carrier  if  the  UE  pair  is  communicating  with  each  other  on  multiple carriers,    and/or    may   indicate   or   propose    any    of   various   other   possible   RRC communication parameters  for  the  unicast  sidelink  wireless  connection.    In  508,  the second  UE  504  may  respond  to  the first  UE  502  with  a  sidelink  RRC  reconfiguration complete  message,  which  may  confirm  the  parameters  indicated  or  proposed  in  the sidelink RRC reconfiguration message).  

As per claim 3, the combination of Huawei and Chen disclose the method of claim 1.

Chen further disclose wherein the failure of the AS configuration is identified based on the RLC mode included in the SLRB configuration received from the second terminal and another RLC mode received from a base station (see Fig.7, para. 0070, when  the RRC  layer  of the wireless  device receives  a  specified  number  ("NI") of  consecutive  out-of-sync  indications  (e.g.,  out  of sync indications  706,  708, 710, in the illustrated  scenario),  the RRC layer initiate a timer  ("Tl").    Unless  a  specifed  number  ("N2")  of  in-sync  indications  (e.g.,  in  sync indications 712, 714, in the illustrated  scenario) are received  prior to expiration of the Tl timer,  the  RRC  layer  declare  radio  link  failure  (RLF)  for  the  unicast  sidelink wireless  connection.    As  shown,  in  the  illustrated  scenario  the  specified  number  of  in sync indications is not received  before expiry  of the Tl  timer,  and  so sidelink RLF  is declared.  Note that according to the illustrated RLM framework, if N2 consecutive in sync indications  were  received  prior  to  expiry  of  the  Tl  timer,  the  Tl  timer  would  be stopped,   and  declaration   of  RLF  would   be  averted, the  values  of  the  Nl/N2/Tl parameters are configured  by a serving base station (e.g., gNB) ).  

As per claim 4, the combination of Huawei and Chen disclose the method of claim 1.

Chen further disclose wherein sidelink terminal information is transmitted from the second terminal to a base station based on the failure of the AS configuration, and  wherein the sidelink terminal information includes the RLC mode included in the SLRB configuration and information indicating the failure of the AS configuration (see Fig.2, Fig.4, Fig.6, Fig.7, para.0041-0046, 0069-0076, in  602,  the  wireless  device   perform  sidelink  radio  link  monitoring,  which include evaluating the sidelink  radio link quality  on a sidelink  control  channel  and/or on sidelink  reference  signals  over  a time  duration.    In  604,  when  specified  conditions  for radio link failure (RLF) are met,  sidelink  RLF  is declared.   In 606, when  sidelink RLF has  been  declared,  a sidelink  RRC  connection  re-establishment procedure  is
performed).  

As per claim 6, claim 6 relates to a method performed by a second terminal. The technical features of claim 6 substantially correspond to those of claim 1. Accordingly, claim 6 is rejected for the same reason applied to claim 1.

As per claim 7, claim 7 is rejected the same way as claim 2.

As per claim 8, the combination of Huawei and Chen disclose the method of claim 6.

Huawei further disclose transmitting, to a base station, sidelink terminal information (see page 10, A UE can report a list of PCS QoS profiles each of which is associated with its applicable destination(s)), and

Chen further disclose  transmitting, to a base station, sidelink terminal information including the information indicating the failure of the AS configuration and the RLC mode included in the SLRB configuration, in case that the failure of the AS configuration is identified; and receiving, from the base station, a radio resource control (RRC) reconfiguration message including a new SLRB configuration associated with the SLRB configuration as a response to the sidelink terminal information (see Fig.7, para.0040-0044, 0050, 0070, As  shown,  in  the  illustrated  scenario  the  specified  number  of  in sync indications is not received  before expiry  of the Tl  timer,  and  so sidelink RLF  may be declared.  Note that according to the illustrated RLM framework, if N2 consecutive in sync  indications  were  received  prior  to  expiry  of  the  Tl  timer,  the  Tl  timer  would  be stopped,   and  declaration   of  RLF  would   be  averted.     The  values  of  the  Nl/N2/Tl parameters may be configured  by a serving base station (e.g., gNB)).  

As per claim 9, the combination of Huawei and Chen disclose the method of claim 8.

Huawei further disclose wherein the sidelink terminal information further includes a sidelink destination identity associated with the failure of the AS configuration (see page 10, the UE reports a list of PCS QoS profiles each of which is associated with its applicable destination(s) / a sidelink destination identity).  

As per claim 10, the combination of Huawei and Chen disclose the method of claim 6.

Chen further disclose wherein a timer is started as a response to a transmission of the first message, wherein the timer is stopped as a response to a reception of the second message, and wherein a procedure for the AS configuration associated with the first terminal is stopped in case that the information indicating the failure of the AS configuration is included in the second message (see Fig. 7. Para. 0070, RRC  layer  that the wireless  device  is in-sync.   If  the RRC  layer  of the wireless  device 
receives  a  specified  number  ("NI") of  consecutive  out-of-sync  indications  (e.g.,  out  of sync indications  706,  708, 710, in the illustrated  scenario),  the RRC layer may initiate a timer  ("Tl").    Unless  a  specifed  number  ("N2")  of  in-sync  indications  (e.g.,  in  sync indications 712, 714, in the illustrated  scenario) are received  prior to expiration of the Tl timer,  the  RRC  layer  may  declare  radio  link  failure  (RLF)  for  the  unicast  sidelink wireless  connection.    As  shown,  in  the  illustrated  scenario  the  specified  number  of  in sync indications is not received  before expiry  of the Tl  timer,  and  so sidelink RLF  may be declared.  Note that according to the illustrated RLM framework, if N2 consecutive in sync  indications  were  received  prior  to  expiry  of  the  Tl  timer,  the  Tl  timer  would  be stopped,   and  declaration   of  RLF  would   be  averted.).  

As per claim 11, claim 11 is rejected the same way as claim 1. Huawei further disclose  A first terminal (see Fig.2, Initiating UE)  in a wireless communication system, the first terminal comprising: a transceiver (see Fig.2, Initiating UE with a transceiver communicating with peer UE ); and a controller (see Fig.2, Initiating UE with a CPU / a controller).  

As per claim 12, claim 12 is rejected the same way as claim 2.
As per claim 13, claim 13 is rejected the same way as claim 3.
As per claim 14, claim 14 is rejected the same way as claim 4.

As per claim 16, claim 16 is rejected the same way as claim 6. Huawei further disclose A second terminal (see Fig.2, Peer UE) in a wireless communication system, the second terminal comprising: a transceiver (see Fig.2, Peer UE with a transceiver for communicating with Initiating UE); and a controller (see Fig.2, Peer UE with a CPU / a processor).  

As per claim 17,claim 17 is rejected the same way as claim 7.
As per claim 18, claim 18 is rejected the same way as claim 8.
As per claim 19, claim 19 is rejected the same way as claim 9.
As per claim 20, claim 20 is rejected the same way as claim 20.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freda (WO2020068991A1) – see para. 0116-0120, “The processor is further configured to determine whether a new SLRB is established based on a percentage of resource selection failures. the transmitter is configured to the percentage of the time period when the resource selection fails to be determined to be less than the threshold value percentage, transmitting the message of establishing new SLRB with other WTRU in the pool”.  “Wherein the AS layer indicates that the QoS cannot be satisfied, and the upper layer may notify the AS layer whether the AS layer signaling should continue to be used for the link establishment or the AS layer re-negotiation. For example, if the QoS negotiation is successful (e.g., the upper layer can be SLRB configuration new QoS), then the new QoS may need to be provided to other WTRU associated with the link setup or AS layer reconfiguration. The new one or more QoS parameters may be in the RRC signaling (e.g., the upper layer can provide one or more new QoS parameters to the AS layer, and the AS layer may include one or more new QoS parameters in the RRC message), or through the upper layer signaling (e.g., The RRC signaling is provided by one or more new QoS parameters in a transparent (e.g., encapsulated) message sent by the RRC. In either case, the upper layer may indicate the AS layer to continue the RRC signaling exchange in order to deliver one or more new QoS parameters to other WTRUs. If the QoS re-negotiation process fails, the WTRU may initiate transmission of RRC failure message associated with the RRC signaling exchange, the point link establishment process or the AS layer reconfiguration process may be considered to be failed”.
Chen (US Pub. No.:2020/0252989) – see Fig.5, para. 0075, “In the illustrated scenario, in 506, a first UE 502 may transmit a sidelink RRC reconfiguration message to a second UE 504. The sidelink RRC reconfiguration message may indicate or propose a sidelink primary carrier if the UE pair is communicating with each other on multiple carriers, and/or may indicate or propose any of various other possible RRC communication parameters for the unicast sidelink wireless connection. In 508, the second UE 504 may respond to the first UE 502 with a sidelink RRC reconfiguration complete message, which may confirm the parameters indicated or proposed in the sidelink RRC reconfiguration message. Alternatively, or additionally, it may be possible for the second UE 504 to counter-propose one or more alternate parameters in response to the sidelink RRC reconfiguration message, in which case the first UE 502 may further respond to complete the sidelink RRC reconfiguration”.
OPPO (Summary of [105bis#32] PC5-RRC signalling) - (see page 5,  If the UE is able to comply with the received configuration in AS-layer configuration message, it initiates PC5-RRC based AS-layer Configuration Complete. Otherwise, it initiates PC5-RRC based AS-layer configuration failure).
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469